EXHIBIT 10.33

INFOSPACE, INC.

AMENDED AND RESTATED 2001 NONSTATUTORY STOCK OPTION PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

Name:                                         

You have been granted                      Restricted Stock Units. Each such
Unit is equivalent to one Share of Common Stock of the Company for purposes of
determining the number of Shares subject to this award. None of the Restricted
Stock Units will be issued (nor will you have the rights of a stockholder with
respect to the underlying Shares) until the vesting conditions described below
are satisfied. Additional terms of this grant are as follows:

 

Date of Grant:                                , 20         Vesting Schedule:   
[Insert Vesting Schedule]

You acknowledge and agree that this agreement and the vesting schedule set forth
herein does not constitute an express or implied promise of continued engagement
as an employee, consultant, or director, as applicable, for the vesting period,
for any period, or at all, and shall not interfere with your right or the
Company’s right to terminate your relationship with the Company at any time,
with or without cause.

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this award.

By your signature below, you agree that this Notice of Grant, the form of
Restricted Stock Unit Agreement attached as Exhibit A hereto and the Amended and
Restated 2001 Nonstatutory Stock Option Plan constitute your entire agreement
with respect to this award and may not be modified adversely to your interest
except by means of a writing signed by the Company and you.

 

GRANTEE:    Signature    Print Name



--------------------------------------------------------------------------------

INFOSPACE, INC.

AMENDED AND RESTATED 2001 NONSTATUTORY STOCK OPTION PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Grant. The Company hereby grants to the employee listed on the Notice of
Grant of Restricted Stock Units (the “Employee”) an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant of Restricted Stock Units
and subject to the terms and conditions in this Agreement and the Company’s
Amended and Restated 2001 Nonstatutory Stock Option Plan (the “Plan”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Restricted Stock Unit Agreement.

2. Company’s Obligation. Each RSU represents the right to receive a share of
Common Stock (a “Share”) on the vesting date. Unless and until the RSUs vest,
the Employee will have no right to receive Shares under such RSUs. Prior to
actual distribution of Shares pursuant to any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

3. Vesting Schedule. Subject to paragraph 4, and to any other relevant Plan
provisions, the RSUs awarded by this Agreement will vest in the Employee
according to the vesting schedule specified in the Notice of Grant. The effect
of a Company approved unpaid leave of absence on the terms and conditions of the
RSU will be determined by the Plan Administrator and subject to applicable laws.
Unless otherwise provided by the Plan Administrator, the vesting dates for the
RSUs will be postponed by an amount of time equal to the amount time of the
Employee’s approved unpaid leave of absence.

4. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Employee terminates
service as an employee for any or no reason prior to vesting, the unvested RSUs
awarded by this Agreement will thereupon be forfeited at no cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Employee (or in the event of the Employee’s death, to his or her
estate) in Shares, provided that to the extent determined appropriate by the
Company, the minimum statutorily required federal, state and local withholding
taxes with respect to such RSUs will be paid by reducing the number of vested
RSUs actually paid to the Employee.

6. Payments after Death. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of

 

- 2 -



--------------------------------------------------------------------------------

any Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee or Employee’s
broker.

8. No Effect on Employment. The Employee’s employment with the Company or any
Parent or Subsidiary of the Company is on an at-will basis only. Accordingly,
the terms of the Employee’s employment with the Company or any Parent or
Subsidiary of the Company will be determined from time to time by the Company or
the Parent or Subsidiary employing the Employee (as the case may be), and the
Company or the Parent or Subsidiary will have the right, which is hereby
expressly reserved, to terminate or change the terms of the employment of the
Employee at any time for any reason whatsoever, with or without good cause or
notice.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at [ADDRESS]; Attn: Stock
Administration, or at such other address as the Company may hereafter designate
in writing or electronically.

10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Employee (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Employee, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

 

- 3 -